DETAILED ACTION

Introduction
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
4.	Claims 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 12 recites the limitations of “determining the trend is a spike trend if the relationship between the second frequency and the second aggregate frequency is less than a second threshold than the relationship between the first frequency and the first aggregate frequency.” 
It is not clear whether the second frequency relationship is less than a second threshold, less than the first frequency relationship or the first frequency relationship is the threshold. 
closer to a second threshold than the relationship between the first frequency and the first aggregate frequency.” 
	Claim 13 depends on claim 12, thus Claim 13 is rejected as the same ground by virtue of their dependency. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 7, 8, 14, 18, 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lancar (US 2017/0330292 A1.)

	With respect to Claim 1, Lancar disclose 
 	A method comprising: 
 	extracting modifications from content items received from client devices associated with users, the content items being modified using the modifications that comprises a text caption or a media overlay (Lancar [0028] The trend monitor 9 receives electronic content or information about electronic content from one or more social media platforms. For example, trend monitor 9 receives posts shared by users using one or more social media web sites to exchange comments with friends and followers. The trend monitor 9 uses the received electronic content information about electronic content from social media to identify that media trends are occurring as they occur); 
 	determining one or more words from the content items and the extracted modifications (Lancar [0028] the trend monitor 9 detects that a particular word or phrase is occurring with greater frequency in recent social media, e.g., in posts within the last hours or last 5 minutes, etc.);
determining a frequency of the one or more words in the content items and the extracted modifications (Lancar [0023] electronic content items contain text, metadata, and/or tags that are used to identify keywords associated with the electronic content, [0028] the trend monitor 9 detects that a particular word or phrase is occurring with greater frequency in recent social media, e.g., in posts within the last hours or last 5 minutes, etc. In another example, trend monitor 9 detects that shared images are tagged with a particular word or phrase with greater frequency in recent image sharing occurrences. In another example, the trend monitor 9 detects that a link to a particular news article or posting exceeds a particular threshold number of link, e.g., more than 5000 posting have linked to a particular article within the last hour etc.); 
 	determining whether the one or more words is a trend based on the frequency and an aggregate frequency (Lancar [0044] Trend monitor 32 uses parser 33 to parse the social media feed to identify occurrences and frequencies of particular words and phrases and uses categories 34 to categories particular trends in the social media feed 31 using keywords); and 
 	in response to the one or more words being determined as the trend (Lancar [0044] The trends monitor 35 then produces a social trends media feed 35 based on the identified keywords), 
 		generating trend content associated with the one or more words, the trend content being a text, an image, or an augmentation content (Lancar [0032] the media feed 16 provides a social trends media feed 16 that is a real-time based list of media (images, GIFs, video, etc.) from a campaign’s media library which can be used to publish to social media platforms and other appropriate online ad locations, [0044] The trends monitor 35 then produces a social trends media feed 35 based on the identified keywords. The automatic publisher 36 uses the social trends media feed 35 to publish online ads automatically or semi-automatically (e.g., based on marketer approval of automatically selected online ads.)

 	With respect to Claim 7, Lancar discloses
 	further comprising: 
 	determining the frequency of the one or more words in the content items, in the extracted modifications (Lancar [0023] electronic content items contain text, metadata, and/or tags that are used to identify keywords associated with the electronic content, [0028] the trend monitor 9 detects that a particular word or phrase is occurring with greater frequency in recent social media, e.g., in posts within the last hours or last 5 minutes, etc. In another example, trend monitor 9 detects that shared images are tagged with a particular word or phrase with greater frequency in recent image sharing occurrences. In another example, the trend monitor 9 detects that a link to a particular news article or posting exceeds a particular threshold number of link, e.g., more than 5000 posting have linked to a particular article within the last hour etc.), and in search logs, the search logs being saved records of search queries received from client devices in the messaging system (Lancar [0029] the trend monitor 9 uses machine learning to categorize the most recent social media posts, etc., such as the latest Facebook.RTM. posts, latest Twitter.RTM. tweets, and/or latest Google.RTM. keyword searches, and/or any other social media streams that are relevant to such ends. In this example, the categorizer 12 summarizes the latest posts, etc. to identify keywords that represent the topics of social media trends.)

	With respect to Claim 8, Lancar disclose
 	wherein the one or more words is an n-gram, and wherein the one or more words is one to seven words (Lancar [0030] if the trend monitor 9 determines that the keyword “Greece” is currently trending as a social media topic, the ad selector 14 searches tagged ad library 15 for online ads, or particular portions of online ads, that are tagged with “Greece,” to identify appropriate online ads. The Examiner notes that the keyword “Greece” is one word.) 

With respect to Claim 14, Lancar disclose
 	wherein the content items comprise messages sent to one or more other users of the messaging system (Lancar [0019] the phrase “electronic content” refers to any content in an electronic communication such as a web page or email accessed by, or made available to, one or more individuals through a computer network such as the Internet. Examples of electronic content include, but are not limited to, images, text, graphics, sound, and/or video incorporated into a web page, search engine result, or social media content on a social media app or web page.)

 	With respect to Claim 18, Lancar disclose
 	A system comprising: 
 	one or more computer processors (Lancar Fig. 6 element 61); and 
 	one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors (Lancar [0056] The processor 61 can include one processing device or more than one processing device. Such a processor can include or may be in communication with a computer-readable medium storing instructions that, when executed by the processor 61, cause the processor to perform the operation described herein), cause the system to perform operations comprising: 
 	extracting modifications from content items received from client devices associated with users, the content items being modified using the modifications that comprises a text caption or a media overlay (Lancar [0028] The trend monitor 9 receives electronic content or information about electronic content from one or more social media platforms. For example, trend monitor 9 receives posts shared by users using one or more social media web sites to exchange comments with friends and followers. The trend monitor 9 uses the received electronic content information about electronic content from social media to identify that media trends are occurring as they occur); 
 	determining one or more words from the content items and the extracted modifications (Lancar [0028] the trend monitor 9 detects that a particular word or phrase is occurring with greater frequency in recent social media, e.g., in posts within the last hours or last 5 minutes, etc.);
determining a frequency of the one or more words in the content items and the extracted modifications (Lancar [0023] electronic content items contain text, metadata, and/or tags that are used to identify keywords associated with the electronic content, [0028] the trend monitor 9 detects that a particular word or phrase is occurring with greater frequency in recent social media, e.g., in posts within the last hours or last 5 minutes, etc. In another example, trend monitor 9 detects that shared images are tagged with a particular word or phrase with greater frequency in recent image sharing occurrences. In another example, the trend monitor 9 detects that a link to a particular news article or posting exceeds a particular threshold number of link, e.g., more than 5000 posting have linked to a particular article within the last hour etc.); 
 	determining whether the one or more words is a trend based on the frequency and an aggregate frequency (Lancar [0044] Trend monitor 32 uses parser 33 to parse the social media feed to identify occurrences and frequencies of particular words and phrases and uses categories 34 to categories particular trends in the social media feed 31 using keywords); and 
 	in response to the one or more words being determined as the trend (Lancar [0044] The trends monitor 35 then produces a social trends media feed 35 based on the identified keywords), 
 		generating trend content associated with the one or more words, the trend content being a text, an image, or an augmentation content (Lancar [0032] the media feed 16 provides a social trends media feed 16 that is a real-time based list of media (images, GIFs, video, etc.) from a campaign’s media library which can be used to publish to social media platforms and other appropriate online ad locations, [0044] The trends monitor 35 then produces a social trends media feed 35 based on the identified keywords. The automatic publisher 36 uses the social trends media feed 35 to publish online ads automatically or semi-automatically (e.g., based on marketer approval of automatically selected online ads.)

	With respect to Claim 20, Claim 20 recites the limitation of 
“A non-transitory computer-readable storage medium including instructions that, when processed by a computer, configure the computer to perform the method of claim 1.” Thus, Claim 20 is rejected under the same ground as Claim 1. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 5 is rejected under 35 U.S.C.103 as being unpatentable over Lancar (US 2017/0330292 A1) in view of Li (US 2018/0293608 A1.)

	With respect to Claim 5, Lancar disclose all the limitations of Claim 1 upon which Claim 5 depends. Lancar fail to explicitly teach 
 	further comprising: 
 	determining an average amount of time per user of the users spent associated with the content items, wherein determining whether the one or more words is the trend is further based on the average amount of time per user spent associated with the content items.  
	However, Li teach
 	further comprising: 
 	determining an average amount of time per user of the users spent associated with the content items, wherein determining whether the one or more words is the trend is further based on the average amount of time per user spent associated with the content items (Li [0043] Step 130 is focused on analyzing user feedback. Use regular averaging method to get the average viewing time, i.e., average time each user spends watching the content, which may represent a trend or collective reaction from users.)
 	Lancer and Li are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of detecting a social media trend as taught by Lancer, using teaching of averaging time each user spends watching the content as taught by Li for the benefit of detecting trend from users (Li [0043] Step 130 is focused on analyzing user feedback. Use regular averaging method to get the average viewing time, i.e., average time each user spends watching the content, which may represent a trend or collective reaction from users.)

9.	Claim 9 is rejected under 35 U.S.C.103 as being unpatentable over Lancar (US 2017/0330292 A1) in view of Danson et al. (US 2018/0032886 A1.)

	With respect to Claim 9, Lancar disclose all the limitations of Claim 1 upon which Claim 9 depends. Lancar fail to explicitly teach 
 	further comprising: 
 	in response to the one or more words being determined as the trend, 
 		generating a report indicating the trend, and 
 		causing the report to be displayed by the client device.  
	However, Danson et al. teach 
 	further comprising: 
 	in response to the one or more words being determined as the trend (Danson et al. [0006] identify trending terms based on the determined first plurality of terms and the determined second plurality of terms), 
 		generating a report indicating the trend (Danson et al. [0006] review the identified trending terms to determine at least one reason for use of the identified trending term in the first time period, the second time period, or both; communicate the identified trending terms and the at least one reason for use of the identified trending terms to a user, a display device configured to display the identified trending terms and the at least one reason for use of the identified trending terms to the user), and 
 		causing the report to be displayed by the client device (Danson et al. [0006] review the identified trending terms to determine at least one reason for use of the identified trending term in the first time period, the second time period, or both; communicate the identified trending terms and the at least one reason for use of the identified trending terms to a user, a display device configured to display the identified trending terms and the at least one reason for use of the identified trending terms to the user.)
Lancer and Danson et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of detecting a social media trend as taught by Lancer, using teaching of identifying trending terms as taught by Danson et al. for the benefit of displaying the identified trending term to the user (Danson et al. [0006] review the identified trending terms to determine at least one reason for use of the identified trending term in the first time period, the second time period, or both; communicate the identified trending terms and the at least one reason for use of the identified trending terms to a user, a display device configured to display the identified trending terms and the at least one reason for use of the identified trending terms to the user.)
 
10.	Claims 10, 11 are rejected under 35 U.S.C.103 as being unpatentable over Lancar (US 2017/0330292 A1) in view of Olteanu et al. (US 2015/0186417 A1.)

With respect to Claim 10, Lancar disclose all the limitations of Claim 1 upon which Claim 10 depends. Lancar fail to explicitly teach 
 	wherein determining whether the one or more words is the trend is further based on a threshold value, the threshold value being based on a ratio of the frequency and the aggregate frequency.
	However, Olteanu et al. teach   
wherein determining whether the one or more words is the trend is further based on a threshold value, the threshold value being based on a ratio of the frequency and the aggregate frequency (Olteanu et al. [0006] Based on the local frequency of a term and the global frequency of a term, the social networking system determines if the term is a trending term. For example, a ratio of the local frequency of a term to the global frequency of the term is determined, and if the ratio is at least a threshold value, the term is identified as a trending term. Alternatively, a distribution of various terms in the location store across areas including different physical location descriptions is determined, and trending terms are identified as terms having at least a threshold density of occurrence in an area from the distribution.)
 Lancer and Olteanu et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of detecting a social media trend as taught by Lancer, using teaching of the threshold value as taught by Olteanu et al. for the benefit of identifying the trending term (Olteanu et al. [0006] Based on the local frequency of a term and the global frequency of a term, the social networking system determines if the term is a trending term. For example, a ratio of the local frequency of a term to the global frequency of the term is determined, and if the ratio is at least a threshold value, the term is identified as a trending term. Alternatively, a distribution of various terms in the location store across areas including different physical location descriptions is determined, and trending terms are identified as terms having at least a threshold density of occurrence in an area from the distribution.)

	With respect to Claim 11, Lancar in view of Olteanu et al. teach 
 	wherein the frequency and the aggregate frequency are determined further based on search logs, the search logs being saved records of search queries received from client devices in the messaging system (Lancar et al. [0029] The trend monitor 9, in this example, includes a parser 11 and categorizer 12 that are used analyze social media to identify one or more topics associated with a social media trend. In one example, parser 11 identifies words or phrases used in electronic content or information from electronic content from social media platforms and the categorizer 12 categorizes the electronic content or information about the electronic content into categories or topics. Based on one or more metrics, such as volume of posting, rate of posting, length of posting chain, etc., one or more topics are identified as trending by the trends monitor 9. In one example, the trend monitor 9 uses machine learning to categorize the most recent social media posts, etc., such as the latest Facebook.RTM. posts, latest Twitter.RTM. tweets, and/or latest Google.RTM. keyword searches, and/or any other social media streams that are relevant to such ends. In this example, the categorizer 12 summarizes the latest posts, etc. to identify keywords that represent the topics of social media trends.)

11.	Claim 15 is rejected under 35 U.S.C.103 as being unpatentable over Lancar (US 2017/0330292 A1) in view of Fernandez (US 2015/0074131 A1.)

	With respect to Claim 15, Lancar disclose all the limitations of Claim 1 upon which Claim 15 depends. Lancar fail to explicitly teach 
 	further comprising: 
determining candidate one or more words from known content components, wherein the known content components comprise names of movies and names of computer games; and
determining the one or more words based on the candidate one or more words and from the content items and the extracted modifications. 
However, Fernandez teaches  
 	further comprising: 
determining candidate one or more words from known content components, wherein the known content components comprise names of movies and names of computer games (Fernandez [0030] At 112, one or more keywords that occur in conjunction with a trending topic are identified. According to various embodiments, keywords may be determined by selecting names for the description of a trending topic. For instance, if a newly released movie is trending, the name of the movie may be identified as a trending topic); and
determining the one or more words based on the candidate one or more words and from the content items and the extracted modifications (Fernandez [0030] At 112, one or more keywords that occur in conjunction with a trending topic are identified. According to various embodiments, keywords may be determined by selecting names for the description of a trending topic. For instance, if a newly released movie is trending, the name of the movie may be identified as a trending topic.)
Lancer and Fernandez are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of detecting a social media trend as taught by Lancer, using teaching of identifying the trending topic as taught by Fernandez for the benefit of identifying the name of movie as the trending topic (Fernandez [0030] At 112, one or more keywords that occur in conjunction with a trending topic are identified. According to various embodiments, keywords may be determined by selecting names for the description of a trending topic. For instance, if a newly released movie is trending, the name of the movie may be identified as a trending topic.)

Allowable Subject Matter
12.	Claims 2, 6, 16, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 3 and 4 depend on Claim 2 directly/indirectly, thus Claims 3 and 4 are objected by virtue of their dependency. 
 	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 112(b) rejected noted above is overcome. 
 	Claim 13 depends on Claim 12, thus Claim 13 is objected by virtue of their dependency.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892. 
a.	Santos (US 2021/0119959 A1.) In this reference, Santos disclose a method/a system for identifying trends in the social networks. 
b. 	Kumar et al. (US 2021/0051124 A1.) In this reference, Kumar disclose a method/a system for determining a plurality of trending topics.
c.	Bostick et al. (US 2018/0077344 A1.) In this reference, Bosick et al. disclose a method/a system for identifying grouping trends. 

11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655